DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4 and 6-12 are pending. 
Claims 8-12 are withdrawn. 
Claims 1-4 and 6-7 are rejected.   

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-4 and 6-7) in the reply filed on 4/4/2022 is acknowledged.  The traversal is on the ground(s) that the claims share an “existing technical relationship between a composition and method of its use [] and the fact that the claims have been deemed novel and inventive in the international stage.” Remarks 2. This is not found persuasive because the shared technical feature of Groups I and II cannot be considered “special” because it is a topical composition that is suggested by the prior art. Furthermore, the Written Opinion of the International Searching Authority declares that the claims lack an inventive step. The Restriction requirement is maintained.
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Priority

    PNG
    media_image1.png
    130
    601
    media_image1.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which copies are in English and provide full support under 35 USC 112(a) for the elected invention.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5/28/2020, 11/30/2020, and 11/11/2021 are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDSs have been considered by the examiner and a signed copy is enclosed herewith. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dufour US 3,822,277 in view of  Imai et al. US 2011/0123510A1 and Jacobsen et al. US 2001/0049382A1 as evidenced by ChemDraw Professional (Version 20.1, 2022)[Computer software] by PerkinElmer Informatics.
Dufour teaches pharmaceutical preparations containing optionally substituted compounds of the formula 
    PNG
    media_image2.png
    116
    348
    media_image2.png
    Greyscale
that “exert a long-lasting hypotensive action, free from secondary effects.” “[T]he substituted derivatives are particularly useful as diuretics, hypotensive agents, sedatives and as anorectic agents.” Examples of the substituted derivatives include 2-methyl-cyclopropyl nicotinamide, 
    PNG
    media_image3.png
    153
    304
    media_image3.png
    Greyscale
, and 2-ethyl-cyclopropyl nicotinamide, 
    PNG
    media_image4.png
    163
    298
    media_image4.png
    Greyscale
. See col. 1 ll. 15-31, col 2 ll. 20-21, col. 4 ll.55-56, and col. 6 ll. 15-17. The compounds, “which have perfect stability, may be formulated in any of the customary pharmaceutical forms”. Col. 5 ll. 4-6. Dufour does not teach topical forms of the compounds, such as creams, lotions, or emulsions.
Imai et al. teach topical forms comprising niacinamide and/or prodrugs thereof for modulating sleep. The compounds “can be formulated for any route of administration so long as the blood circulation system is available via that route,” such as topical route via transdermal administration. Claim 2 and paragraphs [0008] and [0057]. 
Imai et al. teach “[t]he dose or amount of the [] compound [] can vary according to a variety of factors such as, for example, the age, weight, sex, diet, route of administration, and the medical condition of the mammal.” “[I]t is well within the skill of the art to start doses of the compound(s) at levels lower than those required to achieve the desired therapeutic effect and to gradually increase the dosage until the desired effect is achieved.” Paragraphs [0051]-[0052].
Imai et al. do not teach a topical composition comprising between 0.001 to 10% by weight of niacinamide and/or a prodrug thereof.
Jacobsen et al. teach topical formulations of niacin and prodrugs thereof for transdermal delivery to a patient. Preferably, the formulation comprises 1-10% by weight niacin or niacin prodrug. The prodrug “preferably has a log P of from 0.5 to about 12”. Examples of topical forms include creams, lotions, shampoos, eye washes, balms, and soaps. “Suitable pharmaceutical vehicles will be used to prepare the transdermal formulations [], including petrolatum [sic], whitepsol ointment, various lotions, emulsion bases, creams, and the like.” See, e.g., claim 4 and paragraphs [0014], [0027]-[0028] and [0048].
A PHOSITA wishing to use pharmaceutical preparations containing compounds of the formula 
    PNG
    media_image2.png
    116
    348
    media_image2.png
    Greyscale
, such as  2-methyl-cyclopropyl nicotinamide, 
    PNG
    media_image3.png
    153
    304
    media_image3.png
    Greyscale
, or 2-ethyl-cyclopropyl nicotinamide, 
    PNG
    media_image4.png
    163
    298
    media_image4.png
    Greyscale
, would have found the teachings of Imai and Jacobsen to be instructive for making topical formulations comprising these compounds, which are prodrugs of niacin/niacinamide. A PHOSTA would have been motivated to make topical formulations with these compounds because Dufour teaches that they “have perfect stability, [and] may be formulated in any of the customary pharmaceutical forms” and Imai teaches a topical composition comprising a combination of niacinamide and a prodrug thereof. Furthermore, Jacobsen teaches using a range of 1-10% by weight of niacin or a prodrug thereof in topical forms, such as creams, lotions, and shampoos. According to Jacobsen, the prodrug “preferably has a log P of from 0.5 to about 12”. 2-Methyl-cyclopropyl nicotinamide and 2-ethyl-cyclopropyl nicotinamide have a theoretical logP of approximately 0.53 and 0.95, respectively, as predicted by ChemDraw. Since these compounds both fall within the preferred logP range of 0.5 to 12, a PHOSITA would have had a reasonable expectation that they could be successfully formulated using Jacobsen’s recipe for transdermal delivery to a patient. 
The combined teachings of the prior art render obvious the claims as follows:
Claim 1, a topical composition comprising 1-10% by weight of 
    PNG
    media_image3.png
    153
    304
    media_image3.png
    Greyscale
or 
    PNG
    media_image4.png
    163
    298
    media_image4.png
    Greyscale
, which are compounds of formula I, 
    PNG
    media_image5.png
    226
    259
    media_image5.png
    Greyscale
, wherein R is a cycloalkyl group having a total of 4 of 5 carbon atoms, respectively. The range 1-10% by weight falls within the claimed range of 0.001 to 10% by weight. The composition comprises a cosmetically acceptable base in the form of a cream, lotion or emulsion.
Claim 2, wherein the compound of formula I is2-ethyl-cyclopropyl nicotinamide, 
    PNG
    media_image4.png
    163
    298
    media_image4.png
    Greyscale
, wherein the cycloalkyl group has a total of 5 carbon atoms.
Claims 3-4, wherein the composition further comprises 1-10% by weight of niacinamide, which range falls within the claimed range of 0.001 to 10% by weight.
Claim 6, wherein the composition is a wash-off composition, such as shampoo.
Claim 7, wherein the composition is a leave-on composition, such as cream or lotion.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-2 and 6-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/296568 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘568 teaches an antimicrobial composition comprising N-cyclopentyl nicotinamide in the range of 0.1 to 10% by weight and comprising a cosmetically accepted base, such as a lotion or cream. The composition may be a leave-on composition or a wash-off composition. See claims 5-10.
This renders the claimed invention unpatentable as follows:
Claims 1-2, a topical composition comprising 0.1-10% by weight of N-cyclopentyl nicotinamide, which is a compound of formula I, 
    PNG
    media_image5.png
    226
    259
    media_image5.png
    Greyscale
, wherein R is a cycloalkyl group having a total of 5 carbon atoms. The range 1-10% by weight falls within the claimed range of 0.001 to 10% by weight. The composition comprises a cosmetically acceptable base in the form of a lotion or cream
Claim 6, wherein the composition is a wash-off composition.
Claim 7, wherein the composition is a leave-on composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4 and 6-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/766830 (reference application) in view of Dufour US 3,822,277.
‘830 teaches a topical composition comprising 0.001 to 10% by weight of a compound of formula I, 
    PNG
    media_image6.png
    108
    125
    media_image6.png
    Greyscale
, and further comprising 0.001 to 10% by weight of an additional ingredient such as niacinamide. The composition may comprise a cosmetically accepted base, such as lotion or cream. The composition may be a wash-off or leave-on composition. See claims 1-7. The reference application does not teach the compound having a methyl or ethyl group on the cyclopropyl ring.
Dufour teaches pharmaceutical preparations containing optionally substituted compounds of the formula 
    PNG
    media_image2.png
    116
    348
    media_image2.png
    Greyscale
that “exert a long-lasting hypotensive action, free from secondary effects.” “[T]he substituted derivatives are particularly useful as diuretics, hypotensive agents, sedatives and as anorectic agents.” Examples of the substituted derivatives include 2-methyl-cyclopropyl nicotinamide, 
    PNG
    media_image3.png
    153
    304
    media_image3.png
    Greyscale
, and 2-ethyl-cyclopropyl nicotinamide, 
    PNG
    media_image4.png
    163
    298
    media_image4.png
    Greyscale
. See col. 1 ll. 15-31, col 2 ll. 20-21, col. 4 ll.55-56, and col. 6 ll. 15-17. The compounds, “which have perfect stability, may be formulated in any of the customary pharmaceutical forms”. Col. 5 ll. 4-6.
Since it is routine in the art of medicinal chemistry to modify unsubstituted rings by adding a methyl or ethyl substituent, and since Dufour teaches beneficial properties of the methyl and ethyl derivatives, a PHOSITA would have been motivated to use the methyl and ethyl derivatives (taught by Dufour) in the antimicrobial composition of ‘568. The structural similarity of the derivatives would have led to an expectation that they would have similar properties as the unsubstituted cyclopropyl compound and that they could be successfully incorporated in the antimicrobial composition. This renders obvious the claimed invention as follows:
Claim 1, a topical composition comprising 0.001-10% by weight of 
    PNG
    media_image3.png
    153
    304
    media_image3.png
    Greyscale
or 
    PNG
    media_image4.png
    163
    298
    media_image4.png
    Greyscale
, which are compounds of formula I, 
    PNG
    media_image5.png
    226
    259
    media_image5.png
    Greyscale
, wherein R is a cycloalkyl group having a total of 4 of 5 carbon atoms, respectively. The range 0.001-10% by weight is identical to the claimed range of 0.001 to 10% by weight. The composition comprises a cosmetically acceptable base in the form of a cream or lotion.
Claim 2, wherein the compound of formula I is 2-ethyl-cyclopropyl nicotinamide, 
    PNG
    media_image4.png
    163
    298
    media_image4.png
    Greyscale
, wherein the cycloalkyl group has a total of 5 carbon atoms.
Claims 3-4, wherein the composition further comprises 0.001-10% by weight of niacinamide, which range is identical to the claimed range of 0.001 to 10% by weight.
Claim 6, wherein the composition is a wash-off composition.
Claim 7, wherein the composition is a leave-on composition.

Conclusion  
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner
Art Unit 1626